Citation Nr: 1225315	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  03-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for brain seizures.

4.  Entitlement to service connection for cystitis.

5.  Entitlement to service connection for multiple joint pains.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to service connection for hemorrhage seizure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1958 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2004, the Board, inter alia, remanded the Veteran's claims on appeal for further procedural and evidentiary development.  The Veteran's claims were subsequently returned to the Board.  In February 2008, the Board remanded the Veteran's bilateral hearing loss claim for further development and issued a decision which denied the remainder of Veteran's claims which are currently on appeal.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  In January 2010, the Board vacated the portion of the February 2008 Board decision which denied the Veteran's claims and remanded the claims for further evidentiary development.  The Veteran's bilateral hearing loss claim, as well as the claims remanded by the Board in January 2010, have been returned to the Board.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in these matters.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In an April 2010 statement, the Veteran's spouse asserted that the Veteran had received medical treatment at the VA Medical Center in Ann Arbor, Michigan, as well as from an unknown facility in Saginaw, Michigan, and from Dr. J.R. at Heartland Manor at Carriage Town in Flint, Michigan.  While the Veteran's VA claims file contains treatment records from the VA facilities in Saginaw, Michigan, and Ann Arbor, Michigan, there are no private treatment records from either Dr. J.R. or any private facility in Flint, Michigan, or Saginaw, Michigan, associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the assistance of the Veteran, should attempt to obtain these treatment records.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for hypertension, bilateral hearing loss, brain seizures, cystitis, multiple joint pains, knee disorders and/or hemorrhage seizures.  The Board is specifically interested in obtaining treatment records from Dr. J.R., Heartland Manor at Carriage Town in Flint, Michigan, and any private facility in Saginaw, Michigan, where the Veteran was treated.  The Veteran must be provided appropriate consent forms to sign and submit in order to release any obtained private treatment records to the VA.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In addition, regardless of the Veteran's response, the RO must obtain the Veteran's updated treatment records from the VA Medical Center in St. Louis, Missouri, to include the Jefferson Barracks Division, from November 2011 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

3.  FINALLY, THE BOARD NOTES THAT THE VETERAN IS 77 YEARS OF AGE.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2011).  Expedited handling is required. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



